Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract merely consists of a single run-on sentence reciting the claim language.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, in lines 7-9, recites “processor that releases said fixing nip and stops rotataion…  and conveyance… when a lastly formed image … passes through said fixing nip,… then performing re-conveyance”.
Claims 7 and 8 are indefinite for the following reasons: 
Claims 7 and 8 appear to define a function that is performed in a situation based on an amount that the paper moves after the paper is stopped.  It is unclear how the paper can have been stopped, and then after that time a movement amount is detected.
It appears as though, since the trigger is only based on a threshold amount that the paper is conveyed, and the paper is stopped, the ‘equal to or smaller than’ threshold amount appears as though it could only be zero.  As such, the re-conveyance function would never be triggered.  
If the situation presented immediately above is true, then the claim language of claims 7 and 8 appear to be in direct conflict with the claim 
Even if that isn’t true, the claim language of claims 7 and 8 may be in conflict with that of claim 1 since claim 1 does not appear to allow for a control where the rotors and conveyance stop, the rotors separate, and re-conveyance is not performed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanigami et al. (US Pub.2015/0078771) in view of itself and in view of Nagamori et al. (US Pub.2019/0121272).
 stops rotation of said rotors and conveyance of said continuous paper by said conveyor when a lastly formed image in accordance with a print job passes through said fixing nip (para.0084), said hardware processor then performing re-conveyance in which said continuous paper is conveyed by said conveyor, before performing warm-up of said fixer (para.0090-0104; fig.5-7). 
Regarding claim 2, Tanigami et al. (US Pub.2015/0078771) teach an image forming apparatus wherein said hardware processor does not cause said image former to start forming the image on said continuous paper until said re-conveyance is ended (para.0110).
Regarding claim 9, Tanigami et al. (US Pub.2015/0078771) teach an image forming apparatus wherein said hardware processor determines whether to perform said re-conveyance based on printing conditions (para.0081-0084).
Regarding claim 10, Tanigami et al. (US Pub.2015/0078771) teach an image forming apparatus wherein said hardware processor changes the conveyance amount of said continuous paper in said re-conveyance in accordance with printing conditions 
However, the main embodiment of Tanigami et al. (US Pub.2015/0078771) fails to teach separating the fixing nip rotors.
Regarding claim 1, in another variation, Tanigami et al. (US Pub.2015/0078771) teach an image forming apparatus wherein the hardware processor (fig.2) that releases said fixing nip (para.0119; fig.9, right-hand image) and that it can be used in combination with stopping rotation of said rotors and conveyance of said continuous paper by said conveyor when a lastly formed image in accordance with a print job passes through said fixing nip (para.0119&0084), said hardware processor then performing re-conveyance in which said continuous paper is conveyed by said conveyor with said fixing nip being left released and without rotation of said rotors (para.0119: separation used in combination with the stopping conveyance), before performing warm-up of said fixer (para.0090-0104; fig.5-7).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the first variation of Tanigami et al. (US Pub.2015/0078771) with the fixing unit separating combination of Tanigami et al. (US Pub.2015/0078771) because Tanigami et al. (US Pub.2015/0078771) states that thermal alteration of the paper can be prevented more effectively by using the two in combination (para.0119).
However, the separable variation of Tanigami et al. (US Pub.2015/0078771) is silent as to the actual timing of the different parts of the stop control when combined. 
Regarding claim 1, Nagamori et al. (US Pub.2019/0121272) teach an image forming apparatus (fig.1) comprising: a conveyor that conveys continuous paper (fig.1, 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus stop/separate controls of the combination apparatus in Tanigami et al. (US Pub.2015/0078771) by using the controls that coordinates the stoppage and separation after last page as in Nagamori et al. (US Pub.2019/0121272) because it is a known control of this type and the timing would easily be recognized by one of ordinary skill in the art.
Regarding claim 3, upon combination, the Office believes the limitations of claim 3, “said hardware processor does not start said warm-up accompanying rotation of said rotors until said re-conveyance is ended”, would be easily arrived at by one of ordinary skill in the art without undue experimentation.  Tanigami et al. (US Pub.2015/0078771) is silent as to any sort of warming-up process of the fixing unit; however, Tanigami et al. (US Pub.2015/0078771) does suggest starting a new print job after ending the stop processing/intermittent conveyance mode (para.0110).  Nagamori et al. (US Pub.2019/0121272) teach both a warm-up that can happen when a job is started (fig.9, 
Regarding claim 4, upon combination, when applying the stop and separation timing of Nagamori et al. (US Pub.2019/0121272), fig.9, #ST9 (para.0110: stop sheet, separate rollers), to the device of Tanigami et al. (US Pub.2015/0078771) which references stopping and separating, then continuing the re-conveyance while separated (para.0119), the Office asserts that the claim limitations “hardware processor stops rotation of said rotors and conveyance of said continuous paper by said conveyor after said lastly formed image passes through said fixing nip, then releases said fixing nip, and performs said re-conveyance of said continuous paper while said fixing nip is left released and rotation of said rotors is stopped.” would necessarily be met.
Regarding claim 6, while the main invention of Tanigami et al. (US Pub.2015/0078771) teach the conveyance speed during re-conveyance (para.0099), one of the acknowledged variations of Tanigami et al. (US Pub.2015/0078771) discloses the re-conveyance speed to be set to a lower speed (para.0115), may be set to a different speed in accordance with the paper type (para.0125) or in accordance with the fixer temperature (para.0127) or may even be reversed (para.0129) in an effort to 
As a result, one of ordinary skill in the art would recognize these variants of speed and direction as a results effective variable that serves the purpose of limiting the influence of heat upon a portion of the sheet, thus the limitations of claim 6 would be easily arrived at without undue experimentation from the teachings of Tanigami et al. (US Pub.2015/0078771) to optimize the system for minimizing the heat influence.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tanigami et al. (US Pub.2015/0078771) in view of itself and in view of Nagamori et al. (US Pub.2019/0121272) as applied to claim 1 above, and further in view of Fukai (US Pub.2015/0241821).
Tanigami et al. (US Pub.2015/0078771) in view of itself and in view of Nagamori et al. (US Pub.2019/0121272) teach all of the limitations of claim 1, upon which claim 5 depends.
Regarding claim 5, Tanigami et al. (US Pub.2015/0078771) teach performs said re-conveyance of said continuous paper while said fixing nip is left released and rotation of said rotors is stopped (para.0097-0099&0119: the ebenefits of the combination would not be achieves if the fixing unit did not remain separated).
However, Tanigami et al. (US Pub.2015/0078771) in view of itself and in view of Nagamori et al. (US Pub.2019/0121272) disclose stopping the conveyance and then separating the fixing unit instead of the other order.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus controls of Tanigami et al. (US Pub.2015/0078771) in view of itself and in view of Nagamori et al. (US Pub.2019/0121272) but performing separating first and stopping conveyance second as in Fukai (US Pub.2015/0241821) because it is another known means of stopping/separating control and thus would be obvious to try to one of ordinary skill in the art; it also would help prevent sheet deterioration if the stoppage happens after separation even if the fixing unit is still too hot (para.0089).

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154.  The examiner can normally be reached on Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/
3/16/2021